DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 07/06/2022 is acknowledged. 
Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected capillary tube, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.

Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  
Claim 1 recites the second method step to be “drawning off” which is not a word. Examiner interprets as “drawing”.
Claim 1 Line 10 uses the phrase “in such a way that”; Examiner suggests the phrase “such that”.
Claim 4 recites the draw speed to be in “the range of…” which should be in “a range of…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 5 recites “an elongation ratio in the range of 900 to 200,000” described in the specification [0065] to be ratio of the length of preform and capillary strand. The ratio of the preform length and the stretched capillary strand length would yield the inverse of 900 to 200,000. Furthermore, the specification does not report or measure the length of the preform or capillary strand, nor does an elongation ratio exist with the cutting step of claim 1 or the iterative process of claim 2 in which there would be length of either the preform or capillary strand not accounted in the elongation ratio.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is indefinite as the claim describes a method of producing “a capillary tube” from glass. The drawning step draws “a capillary strand” and is followed by cutting “the capillary tube”. The claim does not explain if the capillary tube is the same as the drawn capillary strand.
Claim 1 recites “a multimode optical fiber preform or a single-mode optical fiber preform with a preform core surrounding an inner bore and a preform cladding covering the preform core is employed as the preform” that is described in the claim to be completely separate to either the capillary tube or strand.  Considering claim 1 line 2, “a tubular preform” is introduced. It is not clear that the tubular preform is the same of the fiber preform. There is no linking language to the optical preform portion of the claim to that of the initial tubular preform resulting in the capillary tube/strand. As currently written, it is not clear if the tubular preform has or is associated with an optical fiber preform, a preform core, an inner bore, and preform cladding.
Claim 1 recites “a capillary bore” that undergoes a shrinkage process based on the action of draw temperature. The draw temperature is introduced in the zonally softening step in which a capillary strand/tube is not yet form. It is unclear in the claim if the capillary bore is actually a tubular preform bore that exists before the drawning step that undergoes shrinkage.
Claim 1 and 2 are indefinite as the method refers to a temperature for the “zonally softening” step in claim 1 as Tdraw. Subsequently in claim 2, the preamble states that Tdraw is determined by heating to a temperature T1 that is below the not yet determined Tdraw, and to adjust the temperature of to T2 until the desired diameter associated to Tdraw is obtained. Tdraw in claim 1 is indefinite because Tdraw is not yet determined and is logically flawed.
Claim 2 is narrative in form and replete with indefinite language. The method must be organized and correlated in such a manner as to present a complete operative method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. See MPEP ¶ 7.34.15 and 608.01(m). Claim 2 step d-f must be amended so that claim 2 is only one sentence.
	Dependent claims 3-11 are rejected because they depend from and thus include all the limitations of claim 1 and 2 and do not solve the deficiencies thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being obvious over Chiyou et al (JPH08157227A, English translation provided by Google Patents) further in view of Kawanishi et al (US-6404966-B1).
Regarding claim 1, Chiyou teaches of a method of producing a capillary tube from glass comprising: softening (heating) a tubular preform with an inner diameter, outer diameter, and diameter ratio in a heating zone to a draw temperature; drawing from the softened region a capillary with an outer diameter, an inner diameter, and a diameter ratio at a draw speed (p. 3).
 
    PNG
    media_image1.png
    196
    975
    media_image1.png
    Greyscale

Chiyou teaches that the temperature and draw tension is specifically chosen based on the viscosity of the glass, reading on “based on the action of draw temperature and surface tension” (p. 3).

    PNG
    media_image2.png
    184
    916
    media_image2.png
    Greyscale

Chiyou describes the inverse diameter ratio Drel to be in the preferable range of 0.005-0.125 (Drel = 8-200) (p. 3).

    PNG
    media_image3.png
    66
    906
    media_image3.png
    Greyscale

Chiyou describes the inverse diameter ratio drel to be in the preferable range of 0.0004 to 0.012 (drel = 83-2500) (p. 3). The reduction in diameters from the preform to the capillary reads on a shrinkage process in which the inner capillary diameter is still present, reading on the claimed capillary bore.

    PNG
    media_image4.png
    63
    912
    media_image4.png
    Greyscale

Chiyou teaches of producing a glass capillary tube with the desired inner and outer diameter before and after drawing to be drawn to an optical fiber. Chiyou does not teach of the capillary tube to have a preform core surrounding an inner bore and a preform cladding covering the preform core. In related optical fiber art, Kawanishi teaches of a a fiber with a core surrounding an inner bore (Fig. 3 core 1) and a cladding (Fig. 3 cladding 2) covering the core (Col. 3 Line 26-35) to be a single-mode optical fiber (Col. 4 Line 30-36). Kawanishi teaches that the fiber is made by drawing from a corresponding cladded optical fiber preform with hollow holes (Col. 6 Line 28-33). It would be obvious to one of ordinary skill in the art at the time of invention that the capillary tube production taught by Chiyou is compatible by drawing a cladded tubular preform as shown by Kawanishi. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 5, according to modified Chiyou of claim 1, Chiyou does not discuss an elongation ratio (ratio of the length of preform and capillary strand). Chiyou teaches of the tubular preform extruded to a length of 400-600 mm (p. 5 ¶ “after that, the extruded product…”) but were placed in furnaces at cut lengths of 200 mm (Examples 25-28). Chiyou does not report the length of their capillary strand. Because Chiyou discloses a diameter ratio Drel of the preform by at least a factor of 5 and a substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from an elongation ratio in the range of 900 to 200,000. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 6-8, according to modified Chiyou of claim 1, Chiyou teaches of DOD of 8-20 mm; DID of 0.1-1.0 mm; Drel of 8-200 (p. 3 top). 

    PNG
    media_image3.png
    66
    906
    media_image3.png
    Greyscale

Chiyou teaches dOD of 250-25000 µm; dID of 1-3 µm; drel of 83-2500 (p. 3 bottom).

    PNG
    media_image4.png
    63
    912
    media_image4.png
    Greyscale

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the DOD, DID, Drel, dOD, dID, and drel that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Regarding dID of claim 7 being slightly less and DID of claim 8 being slightly larger than the ranges taught by Chiyou. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Regarding claim 9, according to modified Chiyou of claim 1, the preferred drel and Drel taught by Chiyou above yield a drel/Drel range of 0.4-312 in the cited sections used in rejection of claims 6-8.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the drel/Drel that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
The preferred DID and dID taught by Chiyou above mathematically yield a DID/dID range of 33-1000. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Chiyou et al (JPH08157227A) and Kawanishi et al (US-6404966-B1) as applied to claim 1 above, and further in view of Ganz et al (US-20170001901-A1).
Regarding claim 2, according to modified Chiyou of claim 1, Chiyou teaches to adjust the heating temperature and / or tensile speed during capillary manufacturing to obtain the final inner and outer diameter (first snippet in claim 1, “adjusting”), reading on the heating and drawing step. Chiyou does not expressly teach of using a partial capillary strand to adjust their temperature.
In the same field of endeavor, Ganz also teaches of making hollow cylinders in which a partial capillary strand (tubular strand [0028, 34]) and the wall thickness, reading on nominal inner diameter, is measured and adjusted the drawing process [0050]. It would be obvious to one of ordinary skill in the art at the time of invention to draw a partial capillary strand and measure the nominal inner diameter to adjust the temperature and/or tensile speed of the capillary drawing to ensure the desired final inner and outer diameter.
Regarding the fluctuation range of the nominal inner diameter and the iterative process as a whole, Chiyou recognized that the temperature, viscosity, tensile draw speed/stretch rate are parameters the effect the inner and outer diameter of the capillary (p. 8 Example 26). It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
The iterative process to determine the draw temperature reads on routine experimentation for optimization. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 3, according to modified Chiyou of claim 2, Ganz teaches that the drawing rate is adjusted while measuring the wall thickness, equivalent to the capillary bore diameter, of the capillary strand [0050].


Claim 4 are rejected under 35 U.S.C. 103 as being obvious over Chiyou et al (JPH08157227A) and Kawanishi et al (US-6404966-B1) as applied to claim 1 above, and further in view of Lee (KR-20040000922-A, English translation provided by Espacenet).
Regarding claim 4, according to modified Chiyou of claim 1, Chiyou teaches that the temperature and draw speed/tension will need to be adjusted for the desired dimensions of the resulting capillary (first snippet in rejection of claim 1). In Example 27, Chiyou discloses that they draw their capillary at a speed of 2.8 m/min (p. 8). This does not overlap with the claimed range of 5 to 100 m/min.
	In the same field of endeavor, Lee teaches of drawing capillary tubes at a speed of 30 to 60 m/min to achieve similar diameter glass capillary tubes [0047]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a draw speed that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Claim 10 are rejected under 35 U.S.C. 103 as being obvious over Chiyou et al (JPH08157227A) and Kawanishi et al (US-6404966-B1) as applied to claim 1 above, and further in view of Hiyama et al (JP-2012184142-A, English translation provided by Espacenet).
Regarding claim 10, according to modified Chiyou of claim 1, Chiyou teaches of heating furnace 23 in Fig. 3. Chiyou does not expressly teach that the furnace is a tube furnace having a circular inner heating chamber. In the same field of endeavor, hollow optical fiber manufacturing, Hiyama teaches of drawing the fiber in a furnace with a cylindrical core tube with a cylindrical heater [0003]. It would be obvious to one of ordinary skill in the art at the time of invention to use a tube furnace with a circular heating chamber to draw fibers from a preform.


Claim 11 are rejected under 35 U.S.C. 103 as being obvious over Chiyou et al (JPH08157227A) and Kawanishi et al (US-6404966-B1) as applied to claim 1 above, and further in view of Fabian et al (US-7028508-B2).
Regarding claim 11, according to modified Chiyou of claim 1, Kawanishi teaches of drawing the cladded hollow preform into a hollow fiber/capillary (Col. 6 Line 20-27). Kawanishi does not disclose the cross-sectional area relationship of the cladding and core from preform to capillary. In the same field of endeavor, Fabian discloses that the ratio of the cross-sectional area of the cylinder (similar to cladding) and the core rod scales down during fiber drawing (Col. 5 Line 3-16). Fabian does not expressly indicate the ratio of the cylinder and core of the capillary is the same as the ratio of the cylinder and core of the preform; however, Fabian implies a scaling of the cross-sectional cylinder and core ratio before and after drawing. In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to expect the drawn fiber have a similar cross-section area ratio of the cladding and core to that of the preform.
Further, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP-0259877-A1 teaches of drawing multiple cladding layer in a capillary tube
JP-H04342430-A, US-6516636-B1 teaches of drawing capillary tubes with similarly claimed dimensional ratios
US-20070119214-A1, US-20150017440-A1 teaches of drawing glass tubes with core and cladding similar to that of the tubular preform
US-5785729-A, US-68938359-B2, DE-102008046892-A1 teaches of making cladded hollow fiber used for single mode optical fiber
US-6098428-A, CN-106316082-A teaches of drawing hollow glass fiber with specific diameter by estimation of the preform to fiber draw with thickness measuring device, capable to replace Ganz used in claim 2-3 rejection above.
CN-107337345-A teaches of a sacrificial tip similar to a partial capillary strand in which the diameter is measured to determine how to adjust the drawing process
US-20080310806-A1 teaches of drawing hollow fibers and measuring the inner hole diameter during the drawing process to check for errors, reading on the iterative routine experimentation in claim 2
CN-101538113-A teaches of a feedback control of measuring the diameter of the produced fiber to change the temperature of the drawing process, similar to the iterative temperature determination process of claim 2
JP-2001019454-A teaches of core/clad ratio similar to that of Fabian used in claim 11 rejection above.
KR-100396264-B1, JP-2004123461-A, CN-1778739-A, US-20080152288-A1, US-8316671-B2, US-20110100062-A1 teach of general background of the prior art in how to control the precise dimensional diameter of glass tube/capillaries.
US-20170254733-A1 are similar inventions from the applicant in which a glass tube with specific hollow and outer diameter ratios are attained by changing aspects of the drawing process and intended to be drawn into a fiber
WO-2014141168-A1 teaches of observing the shrinkage process of glass capillaries with microscopy

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741